After a careful review of the record in this case, we feel that the original opinion sufficiently discussed the pertinent questions and reached the proper conclusion relative to them.
We note in the motion for rehearing that considerable attention is given to the questions of fact. Some statements made in the opinion are criticized because the exact wording was not found in the evidence. We think that the opinion is justified in such statements as the only result to be concluded from the facts in the case. For instance, when the opinion says that deceased was struck three or four blows with great force, we are justified in saying so because there were three or four serious wounds which could only have been inflicted by the application of great force.
From the motion we quote: "We recognize the fact that the court instructed the jury that they must find that the Appellant had the specific intent to kill but we do not feel that the time has arrived when this Honorable Court is going to say that just because a jury found something that settles the question conclusively." This view of the law is incorrect. If the jury finds a fact based on evidence it is conclusive on this Court. It always has been and must, of necessity, continue to be.
All other questions raised on the motion have been considered and the proper conclusion reached. It is not required that the language of the opinion be acceptable to everyone. No two judges would say exactly the same thing. If the proper conclusion *Page 618 
is reached on the question involved, the case has been properly decided. We think it has been done in the instant case and the motion for rehearing is accordingly overruled.